ACCEPTED
                                                                                       03-15-00464-CV
                                                                                               6791249
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   9/3/2015 4:21:56 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               NO. 03-15-00464-CV

                          IN THE COURT OF APPEALS                    FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                      FOR THE                 9/3/2015 4:21:56 PM
                                                                JEFFREY D. KYLE
                     THIRD SUPREME JUDICIAL          DISTRICT         Clerk


                               AT AUSTIN, TEXAS


           VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                AND CASTLE CROWN MANAGEMENT, LLC,

                                     Appellants

                                          v.

                     DENNIS ANTOLIK, VICTOR ANTOLIK
                         and CHEVAL MANOR, INC.,

                                      Appellees


      SUPPLEMENT TO APPELLANTS' RESPONSE TO APPELLEES
          DENNIS ANTOLIK'S AND CHEVAL MANOR, INC'S
                   MOTION FOR CONTEMPT
               AND REFERRAL TO TRIAL COURT


TO THE HONORABLE COURT OF APPEALS:
      Appellants, Victory Cheval Holdings, LLC, Garrett Jennings and Castle
Crown Management, LLC, submit the following Supplement to their Response to
Appellees Dennis Antolik's and Cheval Manor, Inc.'s Motion for Contempt and
Referral to Trial Court (the "Motion") as follows:
      1.     Attached hereto is the Affidavit of Garrett Jennings in support of the
factual allegations contained in the Response.
       2.     In addition to the reasons for denying the Motion set forth in the
Response, Appellants would also urge the Court to deny the Response for the reason
that the Temporary Injunction is void for failure to meet the mandatory specificity
requirements of Rule 683, Texas Rules of Civil Procedure. This is an issue that will
be addressed at length in Appellants' Brief on the merits of the appeal, but a summary
of the argument is as follows:
A.     Texas Rule of Civil Procedure 683
       In pertinent part, Texas Rule of Civil Procedure 683 provides:

              [e]very order granting an injunction and every restraining
              order shall set forth the reasons for its issuance; shall be
              specific in terms; shall describe in reasonable detail and
              not by reference to the complaint or other document, the
              act or acts sought to be restrained....1
       A trial court’s order stating its reasons for a temporary injunction must be
specific and legally sufficient on its face and not merely conclusory.2 To comply with
Rule 683, a trial court must set out in the order the reasons the court deems it proper
to issue the injunction, including the reasons why the applicant will suffer injury if
the injunctive relief is not ordered.3
       "The requirements of Rule 683 are mandatory and must be strictly followed."4
If a temporary injunction fails to meet the requirements of Rule 683, it is void.5
B.      The Trial Court's July 16, 2015 Temporary Injunction
       The trial court's temporary injunction recites that it


1
  Tex.R.Civ.P. 683.
2
   Reliant Hosp. Partners, LLC v. Cornerstone Healthcare Grp. Holdings, Inc., 374 S.W.3d 488, 495
(Tex.App.-Dallas 2012, pet. denied).
3
  El Tacaso, Inc. v. Jireh Star, Inc., 356 S.W.3d 740, 744 (Tex.App.-Dallas 2011, no pet.).
4
  In re Krueger, No. 03-12-00838-CV, 2013 WL 2157765, *5 (Tex.App.-Austin May 16, 2013, orig.
proceeding) (mem. op.), quoting, Interfirst Bank San Felipe, N.A. v. Paz Constr. Co., 715 S.W.2d
640, 641 (Tex. 1986) (per curiam).
5
   Reliant Hosp. Partners, LLC, 374 S.W.3d at 495, citing, El Tacaso, Inc., 356 S.W.3d at 744.



                                               2
               ...is necessary and proper as a temporary injunction in
               order to prevent harm, injury or loss to the parties,
               including injury to persons and property, during the
               pendency of this matter.6

C.     The Trial Court's Injunction is Void.
       In the present case, the trial court's injunction is conclusory, and does not
specify the reasons why the Antoliks will suffer irreparable harm for which there is
no adequate remedy at law. Accordingly, as a matter of law, the injunction is fatally
defective.7
       WHEREFORE, Appellants respectfully pray that the Motion for Contempt be
denied and for general relief.

                                                    Respectfully submitted,

                                                    /s/ Kemp Gorthey
                                                    Kemp W. Gorthey
                                                    State Bar No. 08221275
                                                    Kendall L. Bryant
                                                    State Bar No. 24058660
                                                    THE GORTHEY LAW FIRM
                                                    604 West 12th Street
                                                    Austin, Texas 78701
                                                    Tele: 512/236-8007
                                                    Fax: 512/479-6417
                                                    Email: kemp@gortheylaw.com
                                                    Email: kendall@gortheylaw.com
6
  CR 300.
7
  El Tacaso, Inc., 356 S.W.3d at 747 (the trial court's temporary injunction simply recited the
conclusory statement that the applicant showed that it would suffer an irreparable injury for
which it had no other adequate legal remedy, but such conclusory statement did not satisfy the
Rule 683 requirement that a temporary injunction order specify the reasons why the applicant
will suffer irreparable harm for which there is no adequate remedy at law, and so the Dallas
Court of Appeals had no choice but to declare the injunction void); see also, AutoNation, Inc. v.
Hatfield, 186 S.W.3d 576, 581 (Tex.App.-Houston [14th Dist.] 2005, no pet.) (merely stating that a
party "will suffer irreparable harm" or "has no adequate remedy at law" does not meet the Rule
683 requirement of specificity).



                                                3
    ATTORNEY FOR APPELLANTS,
    GARRETT JENNINGS and
    CASTLE CROWN PROPERTIES
    MANAGEMENT, LLC

              and

    /s/ Peyton Smith
    PEYTON N. SMITH
    State Bar No. 18664350
    Brian L. King
    State Bar No. 24055776
    REED & SCARDINO LLP
    301 Congress Avenue, Suite 1250
    Austin, Texas 78701
    Tel: 512/474-2449
    Fax: 512/474-2622
    psmith@reedscardino.com
    bking@reedscardino.com
    ATTORNEYS FOR APPELLANT,
    VICTORY CHEVAL HOLDINGS,
    LLC




4
                        CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
foregoing Supplement to Appellants' Response to Appellees Dennis Antolik's and
Cheval Manor, Inc.'s Motion for Contempt and for Referral to Trial Court has been
forwarded to Appellees' attorneys on this 3rd day of September, 2015, as follows:

      Cleveland R. Burke            Via Email: cburke@taubesummers.com
      Mark Taylor                   Via Email: MarkT@hts-law.com
      Taube Summers Harrison
      Taylor Meinzer Brown LLP
      100 Congress Avenue, Suite 1800
      Austin, Texas 78701

      Donald R. Taylor              Via Email: dtaylor@taylordunham.com
      Isabelle M. Antongiorgi       Via Email: ima@taylordunham.com
      Taylor, Dunham & Rodriguez, LLP
      301 Congress Avenue, Suite 1050
      Austin, Texas 78701




                                       5